OPINION
By THE COURT.
Submitted on demurrer to the answer filed by respondents. Relatrix filed in this Court an action in mandamus to require the respondents, the Franklin County Welfare Board and the Board of County Commissioners, to restore the relatrix to *509her position as an employee of the Franklin County Welfare Board, in the capacity of housekeeper and dietitian in the Children’s Home of Franklin County, and to issue orders to the proper authorities in order that relatrix may draw compensation for the period during which respondents have prevented relatrix from performing her duties. Relatrix alleges that the position was one in the Classified Civil Service; that she was discharged. illegally and without just cause by the then Superintendent of the Children’s Home on May 5, 1949.
The respondents in their answer admit certain allegations in the petition which are followed by general denial. By way of special defense, the respondents allege that on July 9, 1949, a decision was rendered by the Common Pleas Court of Franklin County, in an action filed by the relatrix herein against the Child Welfare Board and the then Superintendent of the Children’s Home, in which it was held that the Superintendent of the Children’s Home had the authority under the law to discharge employees, and that “the decision was based on the same facts stated by relatrix in this action, and is decisive of the question of the authority and responsibility of the respondents in this action.” Respondents allege that the judgment in the other action is a complete bar to relatrix’ mandamus action. For a discussion of certain phases of the controversy, see opinion of this Court in case No. 4802, Harper v. The Franklin County Welfare Board, October 2, 1952.
The relatrix has raised questions which can be properly raised on the trial of the issues drawn. For the purpose of the demurrer all facts well pleaded are admitted to be true. The answer sets forth allegations good against demurrer.
The demurrer will be overruled. Relatrix is granted ten days within which to file reply.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.